DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-6, 8-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest a camera for industrial image processing, comprising:
wherein an antenna arrangement of the objective module wireless near field communication unit is arranged on the objective module abutment surface and an antenna arrangement of the camera module wireless near field communication unit is arranged on the camera module abutment surface,
wherein the objective module wireless near field communication unit is configured to convert an electromagnetic alternating field received by the antenna arrangement of the objective module wireless near field communication unit and emitted from the antenna arrangement of the camera module wireless near field communication unit into electrical energy for supplying energy to the objective module, in combination with other claim limitations.

Claim 21 is method claim corresponds to apparatus claim 1; therefore, claim 21 is allowed for the same reason given in claim 1.


Claims 22-30 are allowed as being dependent from claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          9/11/2021